 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 368 
In the House of Representatives, U. S.,

July 25, 2011
 
RESOLUTION 
Requesting return of official papers on H.R. 1309.  
 
 
That the Clerk of the House of Representatives request the Senate to return to the House the bill (H.R. 1309) entitled An Act to extend the authorization of the national flood insurance program, to achieve reforms to improve the financial integrity and stability of the program, and to increase the role of private markets in the management of flood insurance risk, and for other purposes..  
 
Karen L. Haas,Clerk.
